White, J.
In 1877 plaintiff, by public adjudication, contracted to build a bridge over the Amite River for $610, one-half to be paid by the Parish of East Feliciana, and the other half by the Parish of St. Helena. For the sum due by the latter, viz.: $305, the police jury, ■considering that parish warrants were worth only fifty per cent on the dollar, issued plaintiff warrants to the amount of $610, double the sum due by that parish, a proceeding authorized by no law and which we think utterly reprehensible. These warrants are the basis of the present suit, which is an effort to merge them to judgment. The lower court gave judgment for the defendant, and we think the foregoing statement of facts is a sufficient reason for its affirmance.
It is urged by plaintiff’s counsel that, although the suit is upon the warrants, we ought at least to render judgment for the actual amount of the contract. The suit being on the warrants, we cannot ■select any one or two of them and give judgment for them. If the suit were on the contract we should want jurisdiction ratione material. To avoid prejudicing the plaintiff’s rights on his contract we will reserve any right he may have thereunder.

Judgment accordingly.